SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011 COMMISSION FILE NUMBER 000-01999 INVESTORS HERITAGE CAPITAL CORPORATION (Exact name of registrant as specified in its Charter) KENTUCKY 61-6030333 (State or Other Jurisdiction of (IRS Employer Incorporation or Organization) Identification Number) 200 Capital Avenue, Frankfort, Kentucky 40601 (Address of Principal Executive Offices) Registrant's telephone number, including area code 502-223-2361 Securities registered pursuant to Section 12(b) of the Act: None Title of Each Class None Name of Each Exchange on Which Registered None Securities registered pursuant to Section 12(g) of the Act: Common Capital Stock Par Value $1.00 Per Share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES()NO(X) Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES()NO(X) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES(X)NO() Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES(X)NO() Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K.(X) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer() Accelerated filer() Non-accelerated filer() (Do not check if a smaller reporting company) Smaller Reporting Company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YES()NO(X) State the aggregate market value of the voting and non-voting common equity stock held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity as of June 30, 2011.$20,764,265. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. 1 Class Common Capital Stock Outstanding at March 22, 2012 Documents Incorporated by Reference: (1) Portions of the Annual Report to the Stockholders for the year ended December 31, 2011 (Form 10-K, Items 1, 7, 8 and 15.) (2) Portions of the Proxy Statement dated April 2, 2012, for the Annual Meeting of Stockholders to be held May 10, 2012 (Form 10-K, Items 10, 11, 12, 13 and 14.) 2 CONTENTS Part I Page Item 1. Business 4 Item 2. Properties 12 Item 3. Legal Proceedings 12 Part II Item 5. Market For Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 8. Financial Statements and Supplementary Data 14 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 14 Item 9A Controls and Procedures 14 Item 9B. Other Information 15 Part III Item 10. Directors, Executive Officers and Corporate Governance 16 Item 11. Executive Compensation 17 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 17 Item 13. Certain Relationships and Related Transactions, and Director Independence 17 Item 14. Principal Accountant Fees and Services 17 Part IV Item 15.
